Citation Nr: 1528711	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depression.

2. Entitlement to a rating in excess of 60 percent for hypothyroidism.

3. Entitlement to a rating in excess of 30 percent for hydrocephalus including chronic headaches and vertigo.

4. Entitlement to a rating in excess of 10 percent for right heel spur.

5. Entitlement to a compensable rating for hemorrhoids.

6. Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal was subsequently transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in the instant case.  First, an October 2012 memorandum from the VA vocational rehabilitation department notes that the Veteran was evaluated.  All VA records are considered constructively in the department's possession; however, the claims file does not include the complete vocational rehabilitation file, and it should be included.  See 38 C.F.R. § 3.159.  

Additionally, the May 2009 VA mental health opinion is inadequate.  The medical evidence during the period on appeal shows a diagnosis of depression, and the Veteran reported mental health problems in service.  The examiner stated that the current mental health disabilities were less likely than not related to service-connected hypothyroidism but no clear rationale was provided.  Moreover, the question of whether a psychiatric disability could be directly related to service was not considered.  Clarification is also needed to determine if loss of visual acuity is related to the service-connected hydrocephalus with headaches.  Finally, the claims file contains new evidence received since the last adjudication by the AOJ, the Veteran has not waived his right to have the AOJ consider this evidence, and thus remand is necessary for this purpose as well.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any records from the VA vocational rehabilitation services.

2. Then, forward the claims file to the May 2009 VA examiner, or another appropriate examiner if that examiner is not available, for an addendum opinion on the mental health claim.  The examiner should address the following:

a. Is bipolar disorder, diagnosed during the May 2009 examination and VA treatment, at least as likely as not related to service?

b. Is depression, diagnosed in May 2009 private treatment, at least as likely as not related to service?

c. Is depression at least as likely as not caused by service-connected hypothyroidism?

d. Is depression at least as likely as not aggravated beyond the natural progression by hypothyroidism?

Please consider all medical and lay evidence, and provide rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Forward the claims file to the May 2009, May 2010, or another appropriate examiner to provide an opinion on the following:

a. Is any visual disability, including loss of visual acuity, at least as likely as not caused by or a symptom of service-connected hydrocephalus with associated headaches?

b. Is any visual disability at least as likely as not aggravated beyond the natural progression by service-connected hydrocephalus with associated headaches?

Please consider all medical and lay evidence, including the May 2010 VA examination stating that vision problems were associated with past strokes, February 2009 treatment records noting that vision problems began at the time of the stroke, and treatment notes that chronic headache symptoms included visual aura.  Provide rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge. 

4. Readjudicate all claims with consideration to new evidence of record and issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




